DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/27/2019, 4/21/2021 and 8/31/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Status of Claims
Claims 21-22 are cancelled leaving claims 1-9 and 12-20 pending in this application.

Allowable Subject Matter
Claims 1-9 and 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to disclose or suggest the following combination of limitations:
based on the identified one or more prior human-to-computer dialog sessions, determining that the user satisfies an automated assistant enrollment criterion, wherein the automated assistant enrollment criterion comprises a threshold number of human-to-computer dialog sessions between the user and the automated assistant using one or more of the computing devices, and wherein the threshold number of human-to-computer dialog sessions between the user and the automated assistant using one or more of the computing devices comprises a positive integer wherein a given computing device, of the one or more computing devices, in which the user exchanged dialog with the automated assistant during a given human-to-computer dialog session, of the human-to-computer dialog sessions included in the threshold number of human-to-computer dialog sessions, is placed in a lock mode or sleep mode prior to a subsequent human-to-computer dialog session, of the human-to-computer dialog sessions included in the threshold number of human-to-computer dialog sessions, and wherein the subsequent human-to-computer dialog session is subsequent to the given human-to-computer dialog session;.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner Notes
The Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the Applicant fully considers the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or as disclosed by the Examiner. 

“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Should e-mail communication be desired, the Examiner can be reached at Edwin.Leland@USPTO.gov

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN S LELAND III whose telephone number is (571)270-5678. The examiner can normally be reached 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN S LELAND III/Primary Examiner, Art Unit 2677